DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 appears to comprise a plurality of typographical errors (Line 11, see: “micro channel”, which should be amended to “microchannel” for consistency; Line 14, see: “micro channel”, which should be amended to “microchannel” for consistency).
Appropriate correction is required.

Claim Interpretation
Regarding limitations recited in claims 1-9 which are directed to a manner of operating the disclosed device, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the pump" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “the first bellows pump” is one way to resolve the indefiniteness issues.
Claim 1 recites the limitation "the pump" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “the first bellows pump” is one way to resolve the indefiniteness issues.
Claim 1 recites the limitation "the first and second pump" in line 12.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “the first and second bellows pumps” is one way to resolve the indefiniteness issues.
Claim 1 recites the limitation "the first and second pump" in line 15.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, 
Claims 2 and 4 depend from claim 1.
Claim 3 recites the limitation "the channels" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “the microchannels” is one way to resolve the indefiniteness issues.
Claim 5 recites the limitation "the second and third microfluidic channels" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “the second and third microchannels” is one way to resolve the indefiniteness issues.
Claims 6-8 depend from claims 1 and 5.
Claims 9-10 depend from claim 1.
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Battrell et al. (US 2009/0148933 A1), in view of Li et al. (Design and fabrication of microfluidic mixer from carbonyl iron–PDMS composite membrane).
Regarding claim 1, Battrell discloses a microfluidic mixing device (Fig. 4, Fig. 17), comprising:
(see: Denaturation Temperature);
a second bellows pump with a chamber bisected in coronal plane by a second elastomeric membrane (see: Annealing Temperature);
a first microchannel fluidly interconnecting the first bellows pump with a sample inlet and a reagent reservoir (see: From Extraction), wherein the first microchannel comprises a valve interposed between the pump and the inlet and a valve interposed between the pump and the reservoir (see: Valve);
a second microchannel fluidly interconnecting the first bellows pump with the second bellows pump, wherein the second micro channel comprises a valve interposed between the first and second pump (see: fluid channel coupling the Denaturation Temperature and the Annealing Temperature to each other, and with the Extension Temperature disposed in between, which functions as a valve to provide the Cyclic Reciprocating Fluid Flow); and
a first and second pneumatic member pneumatically connected to the first and second bellows pumps (see: Pneumatic Actuator Channel and Air Port coupled to each of the Denaturation Temperature and the Annealing Temperature).
Battrell does not explicitly disclose a third microchannel fluidly interconnecting the first bellows pump with the second bellows pump, wherein the third micro channel comprises a valve interposed between the first and second pump.
Li teaches an analogous microfluidic device comprising a plurality of PDMS membrane pumps coupled to each other by a plurality of microfluidic channel for reciprocating micro mixing (Fig. 6).  It would have been obvious to incorporate 
Modified Battrell does not explicitly disclose the volume of the second bellows pump is greater than the volume of the first bellows pump.
As the heat capacity and temperature stability are variables that can be modified, among others, by adjusting said volumes of the bellows pumps, with said heat capacity and temperature stability both increasing as the bellows volume is increased, the precise bellows volume would have been considered a result effective variable by one having ordinary skill in the art, before the effective filing date of the claimed invention.  As such, without showing unexpected results, the claimed bellows pump volumes cannot be considered critical.  Accordingly, one of ordinary skill in the art, before the effective filing date of the claimed invention would have optimized, by routine experimentation, the bellows pumps volumes in the apparatus of modified Battrell to obtain the desired heat capacity and temperature stability (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions 
Regarding claim 2, modified Battrell discloses the first, second, and third microchannels intersect to form a web in fluid communication with the first bellows pump (Battrell: Fig. 4, Fig. 17; Li: Fig. 6).
Regarding claim 3, modified Battrell discloses each of the channels of the web is in fluid communication with a liquid via (Battrell: [0123], see: vias).
Regarding claim 4, modified Battrell discloses the web is configured to enable both laminar and turbulent fluid flow (laminar flow and turbulent flow are dependent on fluidic pressure and velocity, the device disclosed by modified Battrell is fully capable of being operated by a user to provide both laminar and turbulent flow).
Regarding claim 5, modified Battrell discloses the second and third microfluidic channels comprise perpendicular extensions in fluid communication with the second bellows pump (Battrell: Fig. 17, see: fluid channel coupling the Denaturation Temperature and the Annealing Temperature to each other, which is arranged perpendicular relative to the Pneumatic Actuator Channel coupled to the Extension Temperature; Li: Fig. 6, see: central channel which extends perpendicular to the axis formed between the two CI-PDMS membranes).
Regarding claim 6, modified Battrell discloses each of the extensions is in fluid communication with more than one via (Battrell: Fig. 7A, see: Fluidic Via; Fig. 8, see: plurality of valves, each comprising a fluidic via and coupled to each structure fluidically; [0123], see: vias; Li: Fig. 6, see: two inlets and one outlet coupled to each structure fluidically).
 each of the extensions is in fluid communication with three vias (Battrell: Fig. 7A, see: Fluidic Via; Fig. 8, see: plurality of valves, each comprising a fluidic via and coupled to each structure fluidically; [0123], see: vias; Li: Fig. 6, see: two inlets and one outlet coupled to each structure fluidically).
Regarding claim 8, modified Battrell discloses the vias are configured to enable dispersed flow of liquid over substantially the entire surface area of the second bellows pump (Battrell: [0123]-[0127]).
Regarding claim 9, modified Battrell discloses a microfluidic cartridge comprising the mixing device of claim 1 (see: rejection of claim 1 above).
Regarding claim 10, modified Battrell discloses a method of processing serial aliquots of a test sample using the cartridge of claim 9 (see: rejections of claim 1 and claim 9 above), the method (Battrell: Fig. 16A-E; [0259]) comprising: introducing a first aliquot of the test sample into the sample inlet (see: step A); drawing the first aliquot into the first bellows pump (see: step A); drawing the first aliquot from the first bellows pump to the second bellows pump (see: step B).
Modified Battrell does not explicitly disclose the steps of introducing a second aliquot of the test sample into the sample inlet;3International Application No.: PCT/US2017/018268 International Filing Date: February 17, 2017drawing the second aliquot into the first bellows pump; and drawing the second aliquot from the first bellows pump to the second bellows pump.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to repeat the disclosed procedure, in order .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liao et al. (Miniature RT–PCR system for diagnosis of RNA-based viruses) discloses an analogous microfluidic device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ROBERT J EOM/           Primary Examiner, Art Unit 1797